DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-46  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 14-26 of copending Application No. 17/079438 , although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite the broader version of the claims of Application 17/079438, and therefore rejected with the same prior art.
 This is a provisional nonstatutory double patenting rejection.

Co-pending Application 17/079438
Instant 17/169816
1. A microphone apparatus, comprising a microphone and a vibration sensor, wherein the microphone is configured to receive a 

2. The apparatus of claim 1, wherein a cavity volume of the vibration sensor is configured such that an amplitude-frequency response of the vibration sensor to the second vibration signal is the same as an amplitude-frequency response of the microphone to the first vibration signal, and/or a phase-frequency response of the vibration sensor to the second vibration signal is the same as a phase-frequency response of the microphone to the first vibration signal. 

3. The apparatus of claim 2, wherein the cavity volume of the vibration sensor is proportional to a cavity volume of the microphone to make the second vibration signal offset the first vibration signal. 
 
4. The apparatus of claim 3, wherein a ratio of the cavity volume of the vibration sensor to the cavity volume of the microphone is in a range of 3:1 to 6.5:1.  

5.  The apparatus of claim 1, further comprising a signal processing unit configured to make the first vibration signal offset with the second vibration signal and output the voice signal. 
 
6. The apparatus of claim 1, wherein the vibration sensor is a closed microphone or a dual-link microphone.  

7-10. (Cancelled)  
  
11. The apparatus of claim 1, further comprising a vibration unit, at least one portion of the vibration unit being located in a housing, and the vibration unit being configured to generate the first vibration signal and the second vibration signal, wherein the microphone and the vibration sensor are located at adjacent positions on the housing or at symmetrical positions on the housing with respect to the vibration unit.  

12-13. (Cancelled)Preliminary Amendment Attorney Docket No.: 20608-0007US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2018/084588) Page 4 of 7  
  
14. An earphone system, comprising a vibration speaker, a microphone apparatus, and a housing, wherein the vibration speaker and the microphone apparatus are located in the housing, and the microphone apparatus includes a microphone and a vibration sensor, wherein the microphone is configured to receive a first signal including a voice signal and a first vibration signal; the vibration sensor is configured to receive a second vibration signal, and the first vibration signal and the second vibration signal being generated by vibration of the vibration speaker; and the microphone and the vibration sensor are configured such that the first vibration signal can be offset with the second vibration signal.  

15. The earphone system of claim 14, wherein a cavity volume of the vibration sensor is configured such that an amplitude-frequency response of the vibration sensor to the second vibration signal is the same as an amplitude-frequency response of the microphone to the first vibration signal, and/or a phase-frequency response of the vibration sensor to the second vibration signal is the same as a phase-frequency response of the microphone to the first vibration signal.  

16. The earphone system of claim 15, wherein the cavity volume of the vibration sensor is proportional to a cavityPreliminary Amendment Attorney Docket No.: 20608-0007US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2018/084588) Page 5 of 7 volume of the microphone to make the second vibration signal offset the first vibration signal.  

17. The earphone system of claim 16, wherein a ratio of the cavity volume of the vibration sensor to the cavity volume of the microphone is in a range of 3:1 to 6.5:1.  

18. The earphone system of claim 14, further comprising a signal processing unit configured to make the first vibration signal offset with the second vibration signal and output the voice signal.  

19. The earphone system of claim 14, wherein the vibration sensor is a closed microphone or a dual-link microphone.  

20. The earphone system of claim 19, wherein the microphone is a front cavity opening earphone or a back cavity opening earphone, and the vibration sensor is a closed microphone with a closed front cavity and a closed back cavity.  

21. The earphone system of claim 19, wherein the microphone is a front cavity opening earphone or a back cavity opening earphone, and Preliminary Amendment Attorney Docket No.: 20608-0007US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2018/084588) Page 6 of 7 the vibration sensor is a dual-link microphone with an open front cavity and an open back cavity.  

22. The earphone system of claim 21, wherein the front cavity opening of the microphone includes at least one opening on a top or a side wall of the front cavity.
  
23. The earphone system according to claim 14, wherein the microphone and the vibration sensor are independently connected to a same housing. 
 
24. The earphone system of claim 23, wherein the microphone and the vibration sensor are located at adjacent positions on the housing or at symmetrical positions on the housing with respect to the vibration speaker.  

25. The earphone system of claim 23, wherein a connection between the microphone or the vibration sensor and the housing includes one of a cantilever connection, a peripheral connection, or a substrate connection.
  
26. The earphone system of claim 14, wherein the microphone and the vibration sensor are both micro- electromechanical system microphones.


28. The earphone system of claim 27, wherein the earphone system further includes a housing, the speaker, the microphone and the vibration sensor being located in the housing. 
29. The earphone system of claim 27, wherein an amplitude-frequency response of the vibration sensor to the second vibration signal is same as an amplitude-frequency response of the microphone to the first vibration signal and/or a phase-frequency response of the vibration sensor to the second vibration signal is same as a phase-frequency response of the microphone to the first vibration signal. 
30. The earphone system of claim 27, wherein the cavity volume of the vibration sensor is proportional to the cavity volume of the microphone. 
31. The earphone system of claim 27, wherein a ratio of the cavity volume of the vibration sensor to the cavity volume of the microphone is in a range of 3:1 to 6.5:1. 
32. The earphone system of claim 27, wherein the earphone system further includes a signal processing unit configured to make the first vibration signal offset with the second vibration signal and output the voice signal. 
33. The earphone system of claim 27, wherein the microphone is a front cavity opening earphone or a back cavity opening earphone. 
34. The earphone system of claim 33, wherein the front cavity opening earphone includes at least one opening on a top or a side wall of a front cavity. 
35. The earphone system of claim 33, wherein the vibration sensor include at least one of a closed microphone, a dual-link microphone. 
36. The earphone system of claim 35, wherein the closed microphone has a closed front cavity and a closed back cavity. 
37. The earphone system of claim 35, wherein the dual-link microphone has an open front cavity and an open back cavity. 
38. The earphone system of claim 27, wherein the microphone is an air conduction microphone and the vibration sensor is a bone conduction microphone. 
39. The earphone system of claim 27, wherein the microphone and the vibration sensor are both micro-electromechanical system microphones. 
40. The earphone system of claim 27, wherein the microphone and the vibration sensor are independently connected to a same housing. 
41. The earphone system of claim 40, wherein the microphone and the vibration sensor are located at adjacent positions on the housing or at symmetrical positions on the housing with respect to the speaker. 
42. The earphone system of claim 40, wherein a connection between the microphone and the housing or a connection between the vibration sensor and the housing includes a cantilever connection, a peripheral connection, or a substrate connection. 
43. A microphone apparatus, comprising: a microphone configured to receive a first signal including a voice signal and a first vibration signal; and a vibration sensor configured to receive a second vibration signal, the first vibration signal and the second vibration signal originating from a vibration of a vibration source, wherein: a cavity volume of the vibration sensor is larger than a cavity volume of the microphone such that the microphone and the vibration sensor have an approximately same frequency response to the vibration of the vibration source. 
44. The microphone apparatus of claim 43, wherein an amplitude-frequency response of the vibration sensor to the second vibration signal is same as an amplitude-frequency response of the microphone to the first vibration signal and/or a phase-frequency response of the vibration sensor to the second vibration signal is same as a phase-frequency response of the microphone to the first vibration signal. 
45. The microphone apparatus of claim 43, wherein the cavity volume of the vibration sensor is proportional to the cavity volume of the microphone. 
46. The microphone apparatus of claim 43, wherein a ratio of the cavity volume of the vibration sensor to the cavity volume of the microphone is in a range of 3:1 to 6.5:1. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-33, 35-36, 38-43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US 20160165357 A1), and further in view of Park (US20160295328 A1).
 	Regarding claim 27 and 43, An earphone system and a microphone apparatus, comprising: 
a speaker configured to convert electrical signals into sound signals; 
a microphone; and a vibration sensor (Morishita, Fig. 4A, items 400 and ¶ [0050]:
“a vibration transducer”), wherein: 
the microphone is configured to receive a first signal including a voice signal and a first vibration signal (Morishita, Fig. 4A; ¶ [0079]: “the first diaphragm 406 may be exposed to the environment through the opening, such that the acoustic pressure waves 402 cause the first diaphragm 406 to move relative first backplate 404” and ¶ [0082]: “The mechanical vibrations may cause the first diaphragm 406 to further move relative first backplate 404”); 
the vibration sensor is configured to receive a second vibration signal (Morishita,
Fig. 1; ¶ [0082]: “The mechanical vibrations may further cause the second
diaphragm 408 to move relative to the second backplate 410”), the first vibration signal and the second vibration signal originating from a vibration of a vibration source (Morishita, Fig. 1; ¶ [0082]: “The mechanical vibrations may further cause the second diaphragm 408 to move relative to the second backplate 410” and Fig. 1; ¶ [0082]: “The mechanical vibrations may further cause the second diaphragm 408 to move relative to the second backplate 410”).
However, Morishita fails to disclose a cavity volume of the vibration sensor is larger than a cavity volume of the microphone such that the microphone and the vibration sensor have an approximately same frequency response to the vibration of the vibration source. 
In an analogous field of endeavor, Park discloses a cavity volume of the vibration sensor is larger than a cavity volume of the microphone such that the microphone and the vibration sensor have an approximately same frequency response to the vibration of the vibration source (Park, Fig. 4, items 206, 216, 202, 212 and Fig. 5A and 5B; ¶ [0065]: “in the absence of incident sound waves, the output signals (amplitude-frequency) resulting from acceleration of the first and second sound-detecting components 200a, 200b will be substantially equal in magnitude and opposite in polarity”).
Therefore, it would have been obvious before the effective filing date of the
claimed invention to one with ordinary skill in the art to combine Park with Morishita to
provide a dual microphone which exhibit substantially same acoustical characteristic.
Regarding claim 28, the combination of Morishita and Park discloses all the limitations of claim 27. 
Morishita further discloses an earphone system, wherein the earphone system further includes a housing (Morishita, Fig. 1A, ¶ [0036]: “the HMD 102 includes frame elements including lens-frames 104, 106 and a center frame support 108, lens elements 110, 112, and extending side-arms 114, 116.”), the speaker (Morishita, Fig. 1A; ¶ [0049]: “HMD 102 also includes a speaker 125 for generating audio output. In one example, the speaker could be in the form of a bone conduction speaker, also referred to as a bone conduction transducer (BCT).” the microphone and the vibration sensor being located in the housing  (Morishita, Fig. 1A; ¶ [0049]), and
the microphone apparatus includes a microphone and a vibration sensor
(Morishita, Fig. 4A, ¶ [0071]: “the microphone 400 may include a first backplate
404, a first diaphragm 406, a second diaphragm 408, a second backplate 410”).
Regarding claims 29 and 44, the combination of Morishita and Park discloses all the limitations of claim 27 and 43 respectively. 
 Park further discloses earphone system and apparatus, wherein an amplitude-frequency response of the vibration sensor to the second vibration signal is same as an amplitude-frequency response of the microphone to the first vibration signal and/or a phase-frequency response of the vibration sensor to the second vibration signal is same as a phase-frequency response of the microphone to the first vibration signal (Park, Fig. 4, items 206, 216, 202, 212 and Fig.5A and 5B; ¶ [0065]: “in the absence of incident sound waves, the output signals (amplitude-frequency) resulting from acceleration of the first and second sound-detecting components 200a, 200b will be substantially equal in magnitude and opposite in polarity”). 
Therefore, it would have been obvious before the effective filing date of the
claimed invention to one with ordinary skill in the art to combine Park with Morishita to provide a dual microphone which exhibit substantially same acoustical characteristic.
Regarding claim 30 and 45, the combination of Morishita and Park discloses all the limitations of claim 27.
Park further discloses an earphone system, wherein the cavity volume of the vibration sensor is proportional to the cavity volume of the microphone (Park, Fig. 4, items 206 and 216; ¶ [0050]: “are formed in a single unitary housing which defines the first and second volumes 206, 216.” this volumes as can be seen in fig. 4 are symmetric and therefore have equal volumes.)
Therefore, it would have been obvious before the effective filing date of the
claimed invention to one with ordinary skill in the art to combine Park with Morishita to provide a dual microphone which exhibit substantially same acoustical characteristic.
Regarding claim 31 and 46, the combination of Morishita and Park discloses all
the limitations of claim 27 and 43 respectively.
 However, the combination of Morishita and Park fails to disclose an apparatus and an earphone system, wherein a ratio of the cavity volume of the vibration sensor to the cavity volume of the microphone is in a range of 3:1 to 6.5:1.
However, it would have been obvious to implement a cavity volume of the
microphone in a range of 3:1 to 6.5:1 as claimed, since such enclosure would have
been able to be determined based on designer’s preference and/or needs since
applicant has not disclosed any unexpected benefits.
Regarding claim 32, the combination of Morishita and Park discloses all
the limitations of claim 27.
Morishita further discloses an earphone system, wherein the earphone system further includes a signal processing unit configured to make the first vibration signal offset with the second vibration signal and output the voice signal (Morishita, Fig. 5; ¶ [0099]: “The integrated circuit 506 (processor) may further subtract the second voltage signal from the first voltage signal to generate an acoustic signal”).
Regarding claim 33, the combination of Morishita and Park discloses all
the limitations of claim 27.
Morishita further discloses an earphone system, wherein the microphone is a front cavity opening earphone or a back cavity opening earphone (Morishita, Fig. 4A, items 402, 406, 404; ¶ 0079]).
Regarding claim 35, the combination of Morishita and Park discloses all
the limitations of claim 33.
Morishita further discloses an apparatus and a system, wherein the vibration
sensor is a closed microphone or a dual-link microphone (Morishita, ¶ [0080]: “the
second diaphragm 408 may be acoustically separated from the acoustic pressure
waves 402 by, for example, the wall 418”).
Regarding claim 36, the combination of Morishita and Park discloses all
the limitations of claim 35.
Morishita further discloses an earphone system, wherein the closed microphone has a closed front cavity and a closed back cavity (Morishita, Fig. 4A, items 402, 406, 404; ¶ 0079]). 
Regarding claim 38, the combination of Morishita and Park discloses all
the limitations of claim 27.
Morishita further discloses an earphone system, wherein the microphone is an air conduction microphone and the vibration sensor is a bone conduction microphone (Morishita, ¶ [0049]). 
Regarding claim 39, the combination of Morishita and Park discloses all
the limitations of claim 27. 
Morishita further discloses an earphone system, wherein the microphone and the vibration sensor are both micro-electromechanical system microphones (Morishita, Fig.
4A, ¶ [0071]). 
Regarding claim 40, the combination of Morishita and Park discloses all
the limitations of claim 27.
Park further discloses an earphone system, wherein the microphone and the vibration sensor are independently connected to a same housing (Park, Fig. 9, items 900a, 900b). 
Therefore, it would have been obvious before the effective filing date of the
claimed invention to one with ordinary skill in the art to combine Park with Morishita to
provide separate sensors in the same housing to facilitate implementation.
Regarding claim 41, the combination of Morishita and Park discloses all
the limitations of claim 40.
 	Park further discloses an earphone system, wherein the microphone and the vibration sensor are located at adjacent positions on the housing or at symmetrical positions on the housing with respect to the speaker (Park, Fig. 7, item 701,
711).
Therefore, it would have been obvious before the effective filing date of the
claimed invention to one with ordinary skill in the art to combine Park with Morishita to
produce an output signal substantially free from any component caused by physical
acceleration of the microphone.
Regarding claim 42, the combination of Morishita and Park discloses all
the limitations of claim 40.
 	Park further discloses an earphone system, wherein a connection between the microphone and the housing or a connection between the vibration sensor and the housing includes a cantilever connection, a peripheral connection, or a substrate connection (Park, Fig. 5B, items 203, 312, 205, 215, 220).
Therefore, it would have been obvious before the effective filing date of the
claimed invention to one with ordinary skill in the art to combine Park with Morishita to
provide connection to the outside world. 

Claim(s) 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US 20160165357 A1), and further in view of Nandy (US 20160150337A1).
Regarding claim 34, the combination of Morishita and Park discloses all
the limitations of claim 33.
However, the combination of Morishita and Park fail to disclose an earphone system wherein the front cavity opening of an earphone system wherein the front cavity opening of the microphone includes at least one opening on a top or a side wall of the front cavity the microphone includes at least one opening on a top or a side wall of the front cavity
 In an analogous field of endeavor, Nandy further discloses an earphone system wherein the front cavity opening of the microphone includes at least one opening on a top or a side wall of the front cavity (Nandy, Fig. 4, items 400, 402).
Therefore, it would have been obvious before the effective filing date of the
claimed invention to one with ordinary skill in the art to add Nandy to the combination of  Morishita  and Park to provide a low noise differential microphone. 
Regarding claim 37, the combination of Morishita and Park discloses all
the limitations of claim 35.
However, the combination of Morishita and Park fail to disclose an earphone system, wherein the dual-link microphone has an open front cavity and an open back cavity.
In an analogous field of endeavor, Nandy (US 20160150337 A1) discloses a
vibration sensor is a dual-link microphone with an open front cavity and an open back
cavity (Nandy, Fig. 4, items 400, port A, port B; ¶ [0058]).
Therefore, it would have been obvious before the effective filing date of the
claimed invention to one with ordinary skill in the art to add Nandy to the combination of  Morishita  and Park to provide a low noise differential microphone. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



 
/PAUL KIM/Primary Examiner, Art Unit 2654